Title: To George Washington from Major Thomas Smyth, Jr., 25 January 1778
From: Smyth, Thomas Jr.
To: Washington, George



Sir
Wilmington [Del.] Jany 25th 1778.

The Confusion of the Business of the 5 Maryld Regt which I now command obliges me to lay before your Excellency a State of it.
In April last about one hundred and twenty men from the different

Companies of the Regiment were sent to Camp under the Command of Captains Henry and Cosden, the remainder of the Regt were station’d in Sussex, on Delaware—as there was no Muster Master in that place, there was one appointed for the particular purpose of mustering our Regiment, but he never attempted to muster us ’till the first of Septr and we being just then order’d to Camp he did not complete the Muster, but left the Muster Rolls in the Paymasters hands in a very incomplete and incorrect State, where they now lay with the pay Rolls made out from them as do the pay Rolls for every Month since—since our Arrival at Camp we have been musterd by Mr Horton regularly every month, but, on a Supposition that the Muster Rolls taken before his were good, he has taken no Acct of Casualties preceding the 1st Septr.
The men with Captains Henry and Cosden were never muster’d at all ’till they join’d the Regiment at Camp, where they were return’d to their respective Companies, and muster’d monthly with them so that there is no Account of Casualties among them before they joind the Regiment at Camp—for this reason, and as the Muster of part of the Regiment in Maryland is incorrect and quite insufficient there have been a Variety of Casualties in the Regiment not justly asscertain’d; consequently the pay Rolls must be incorrect for we have not that Test for them which is necessary.
The pay Master of the 5 Maryld Regt has receiv’d a large Sum of Money which he has distributed to the Regiment from time to time and unless some Method can be had by which proper pay Rolls can be made out, he will not be able to settle with the Regiment or properly account for the money he has receiv’d—the only means by which I concieve this can be done is to have a general Muster of the Regiment taken from its Formation to the present Time by which all the Casualties that have happen’d in it will appear, for this the Pay Master has applied thro’ Mr Horton to the Muster Master Genl but he has refused to have it done, this obliges me to trouble your Excellency as I am convinced it is the only way to relieve the Affairs of the Regiment from their present state of Confusion and Irregularity. If from the State I have given your Excellency of our Situation, you should think the proposed measure, proper, I hope you will be pleased to order the Muster Master Genl to have this Genl Muster taken I beg your Excellency’s pardon for the trouble I have given you and am Sir with the greatest respect your Excellency’s most obedt Servt

Thomas Smyth

